Citation Nr: 1013518	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include chronic depression and 
anxiety.

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a lumbar spine 
condition, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The appellant served on active duty from February 1980 to May 
1980, during peacetime.  He also has Reserve service from 
January 1994 to January 2001.      While serving in the 
Reserve, there is also evidence that the appellant has 
verified active duty training (ACDUTRA) from June 12, 1999, 
to June 26, 1999.  He also has unverified inactive duty 
training (INACDUTRA) on June 21, 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for chronic 
depression/anxiety, a cervical spine condition, and a lumbar 
spine condition.  The appellant disagreed with such decisions 
and subsequently perfected an appeal.   

The service connection claim for a lumbar spine condition was 
previously denied in a May 2003 rating decision.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issues 
are appropriately captioned as above. 

The issues of entitlement to service connection for a hip 
condition and a bilateral knee condition have been raised by 
the record (see March 2007 Type-Written Attachment to VA Form 
9), but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a 
cervical spine condition and whether new and material 
evidence has been received to reopen a service connection 
claim for a lumbar spine condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The appellant's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of any psychiatric 
disability, to include chronic depression and anxiety, during 
a period of active duty service or ACDUTRA.  There is no 
evidence of record revealing a relationship between the 
appellant's chronic depression/anxiety and his active 
military service or ACDUTRA service, or any incident therein.  
The appellant is not disabled from an injury (but not a 
disease) incurred in or aggravated by a period of INACDUTRA.


CONCLUSION OF LAW

A psychiatric disability, to include chronic depression and 
anxiety, was not incurred in or aggravated by qualifying 
service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a January 2006 which 
was sent prior to the initial April 2006 rating decision.  
This letter fully addressed all three notice elements; 
informed the appellant of what evidence was required to 
substantiate his service connection claim; and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a May 2006 attachment to a notice letter and a January 
2007 notice letter, the RO advised the appellant as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman.  See 19 Vet. App. at 486.  While 
such letters, including the May 2006 and January 2007 VCAA 
letters, were issued after the initial rating decision in 
April 2006, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the appellant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the May 2006 and January 2007 notice 
letters were issued, the appellant's claim was readjudicated 
in the January 2007 statement of the case and September 2009 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board acknowledges that, to date, VA has not provided the 
appellant an examination or sought a medical opinion with 
respect to his service connection claim for chronic 
depression and anxiety.  However, in light of the 
uncontroverted facts, the Board finds that the evidence, 
which indicates that he was not diagnosed with any 
psychiatric disability, to include chronic 
depression/anxiety, in-service or during a period of ACDUTRA, 
and did not seek treatment for any psychiatric symptoms until 
many years after service, an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)).  

The Board also notes that although the appellant's complete 
service personnel records are not associated with the claims 
folder to indicate the appellant's complete periods of 
service, including periods of ACDUTRA and INACDUTRA.  A 
remand is not necessary as the preponderance of the evidence 
is against the appellant's service connection claim for 
chronic depression/anxiety.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs from his active duty and Reserve service, VA 
medical records, private treatment records, and statements 
from the appellant and his representative.  Significantly, 
the record does not otherwise indicate any additional 
obtainable evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Therefore, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist the claimant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Service Connection Claim for Chronic 
Depression/Anxiety

The appellant seeks service connection for a psychiatric 
disability, to include chronic depression and anxiety, which 
he attributes to his Reserve duty service.  After review of 
the evidence of record, the Board finds that service 
connection is not warranted.

With regard to the appellant's active duty service, the 
appellant does not claim nor does the evidence of record 
suggest that his current psychiatric disability had its onset 
during his active military service.  In this regard, the 
appellant's STRs are negative for complaints, treatment, or 
diagnoses of any psychiatric disability, to include chronic 
depression and anxiety.  Further, there is no evidence of a 
nexus between the appellant's psychiatric disability and his 
active duty service.   

Thus, as a preliminary matter in this case, the Board must 
first address the status of this appellant as determined by 
the type of military service rendered.  Specifically, 
although the appellant had full-time military service as a 
regular active duty service member, his diabetes mellitus was 
not incurred in or aggravated by such service.  Instead, he 
was a member of the Army Reserve with a period of ACDUTRA.  
See Florida Army National Guard Company A (S&T) 53rd Support 
Battalion Orders, dated June 1999; see also 38 U.S.C.A. 
§ 101(21)(22) (defining active duty & active duty for 
training, respectively) (West 2002).  By definition, ACDUTRA 
includes full-time duty performed for training purposes by 
members of the Reserves.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2009).

This is an important determination because entitlement to 
certain presumptions, including presumptive service 
connection for chronic diseases, is distinguished based upon 
the type of military duty served (whether it is active 
military service or ACDUTRA), and a finding that the veteran 
served for 90 days or more after December 31, 1946.  See 
38 C.F.R. §§  3.307, 3.309 (2009).  In short, presumptive 
periods apply only to active duty service and do not apply to 
ACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury (but not disease) incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for a disability resulting from a disease or injury that was 
incurred, or aggravated, while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board notes that although the appellant had a period of 
INACDUTRA (which includes duty other than full-time duty 
performed by a member of the Reserves; see 38 C.F.R. § 
3.6(d)), the appellant as a matter of law cannot obtain 
service connection for his psychiatric disability, to include 
chronic depression and anxiety, by showing that he was 
disabled from such disease incurred in the line of duty 
because, as noted, service connection may be granted for a 
disability resulting from an injury (not a disease) incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  However, to the extent that the 
appellant's contentions may include an argument that the 
claimed psychiatric disability is related to an injury 
incurred during INACDUTRA, the preponderance of the evidence 
is against such finding as the record does not contain any 
evidence supporting such contention.          
 
Nonetheless, as noted, where a veteran is disabled or dies 
from a disease or injury incurred or aggravated in the line 
of duty during a period of ACDUTRA, that period of service is 
considered to be active military, naval, or air service.  38 
U.S.C.A. 
§ 101(21)(24); 38 C.F.R. § 3.6(a)(d).  Here, the appellant 
has a period of ACDUTRA from June 12, 1999, to June 26, 1999.  
Unfortunately, the evidence of record does not suggest that 
the appellant's psychiatric disability, to include chronic 
depression/anxiety was incurred in or aggravated by this 
period of ACDUTRA.  In this regard, the appellant's STRs for 
his reserve period are negative for complaints, treatment, 
and diagnoses of any psychiatric disability, to include 
chronic depression/anxiety.  The appellant was first treated 
for a psychiatric disability, to include chronic depression 
and anxiety, in October 2002 with follow-up treatment in 
December 2002.  See October 2002 Social Worker Outpatient 
Note (complaints of anxiety and depression related to job 
loss); December 2001 Mental Health Program Consult Note, VA 
Outpatient Clinic, Tampa, Florida.  The appellant complained 
of chronic depression and anxiety associated with the loss of 
his job, and the examiner provided no diagnosis and a GAF 
score of 71.  See December 2001 Mental Health Program Consult 
Note, VA Outpatient Clinic, Tampa, Florida.  Such evidence is 
further evidence weighing against the appellant's claim as 
his chronic depression and anxiety were attributed to the 
loss of his job and not any period of active service or 
ACDUTRA.

In sum, the preponderance of the evidence is against the 
finding that the appellant's psychiatric disability, to 
include chronic depression and anxiety, is related to his 
active duty service or period of ACDUTRA, and the appellant 
has not been found to be disabled due to an injury (not a 
disease) incurred in or aggravated by his periods of 
INADCUTRA.  Therefore, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include chronic depression and anxiety, is 
denied.


REMAND

The appellant also seeks service connection for a cervical 
spine condition.  The appellant also applied to reopen his 
service connection claim for a lumbar spine condition.  
Further development is needed prior to adjudicating the 
merits of the claims.

The appellant claims that he injured his neck and back in an 
automobile accident on June 21, 1980, while he was serving a 
period of INACDUTRA.  See March 2007 Type-Written Attachment 
to VA Form 9.  The appellant also claims that he received 
treatment for these injuries at the Coney Island Hospital and 
the Green Point Hospital in Brooklyn, New York.  See id.  The 
appellant provided the contact information of both hospitals 
in his Substantive Appeal.  Review of the record reveals that 
treatment records from these facilities are not associated 
with the claims folder.  Further, the appellant claimed that 
the United States Army at Fort Tilden, Brooklyn, New York, 
investigated the appellant's June 1980 accident, and could 
provide information on the accident.  Review of the record 
reveals that the records from Fort Tilden regarding the June 
21, 1980, accident were not associated with the claims 
folder.  VA is obligated to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  
This duty includes obtaining pertinent service records 
identified by the Veteran or which would help substantiate 
his claim.  Id.  As such, the AMC/RO should obtain the 
appellant's June 1980 treatment records from the Coney Island 
Hospital and the Green Point Hospital in Brooklyn, New York, 
and any records, including investigation records and 
treatment records, pertaining to the June 1980 accident from 
Fort Tilden, New York.     

The AMC/RO should also obtain a complete service personnel 
record from the Army National Guard and Air National Guard to 
verify the appellant's service periods, including periods of 
ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and 
associate with the claims folder the 
appellant's complete treatment records 
from Coney Island Hospital and the 
Green Point Hospital in Brooklyn, New 
York, regarding the appellant's 
hospitalization after a June 1980 
accident in which the appellant reports 
injuring his neck and back during his 
National Guard Service.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records. 

2.  The AMC/RO should obtain and 
associate with the claims folder the 
appellant's complete treatment records 
from Fort Tilden, New York, dated 1980, 
regarding the appellant's 
hospitalization after a June 1980 
accident in which the appellant reports 
injuring his neck and back during his 
National Guard Service.  The AMC/RO 
should also obtain the investigation 
records of the June 1980 accident from 
Fort Tilden, New York.   

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records. 

3.  The AMC/RO should also obtain and 
associate with the claims file, through 
the appropriate channels, the 
appellant's complete service personnel 
records regarding his periods of 
service, including claimed INACDUTRA 
service in June 1980 with the Army 
National Guard.  

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the appellant's service 
connection claim for a cervical spine 
condition and the issue of whether new 
and material evidence has been received 
to reopen a service connection claim 
for a lumbar spine condition, and if 
so, whether service connection is 
warranted.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


